Title: William Osborn to John Adams, 19 Jun. 1786
From: Osborn, William
To: Adams, John


          
            
              May it please Your Excellency.
            
            

              Adelphi Hotel

              June 19th. 1786
            
          

          Having twice had the Honour to Lodge your Excellency and family
            under my Roof the Adelphi Hotel, I presume with submission to address you on this
            occasion, and to represent that the Bearer hereof Miles Brewton having apply’d to me for
            Charitable Relief: I immediately recollected him as the Son and Nephew of two
            respectable and worthy Gentlemen, Robert & Miles Brewton Esqrs both of Charles Town, South Carolina—He is a native
            American and I well remember to have seen in his early youth, both at Bermudas and
            Charles Town—Being an American myself, born in Philadelphia, anno 1736, I must naturally
            feel a partiality for all such, and particularly, for the Petitioner whose family rank
            high as respectable Citizens of the New Empire: In hopes Your Excellency will excuse the
            Liberty of this address, I beg Leave to subscribe myself, 
          Your excellencys most obedient and humble Servant
          
            
              Willm Osborn
            
          
        